UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 11, 2011 NEONODE INC. (Exact name of issuer of securities held pursuant to the plan) Commission File Number 0-8419 Delaware 94-1517641 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) Linnegatan 89, SE-tockholm, Sweden & 651 Byrdee Way, Lafayette, CA. 94549 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code: +46 8 — Sweden 1 — USA Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item5.07 Submission of Matters to a Vote of Security Holders. Signatures Item 5.07.Submission of Matters to a Vote of Security Holders. On November 11, 2011, the Company held its Annual Meeting of Stockholders.The Company did not solicit proxies.The stockholders voted to ratify the appointment of KMJ Corbin and Company to act as the Company’s independent auditor for the fiscal year ending December 31, 2011. The results of the vote were as follows: Proposal Votes For Votes Against Abstentions Broker Non-Votes Ratification of Appointment of KMJCorbin and Company 0 0 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NEONODE INC. By: /s/David W. Brunton Name:David W. Brunton Title: Chief Financial Officer Date:November 14, 2011
